[Cite as State v. Burns, 2014-Ohio-4625.]



                                     IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                            CLINTON COUNTY




STATE OF OHIO,                                    :
                                                         CASE NO. CA2013-10-019
        Plaintiff-Appellee,                       :
                                                                OPINION
                                                  :              10/20/2014
    - vs -
                                                  :

CHARLES B. BURNS,                                 :

        Defendant-Appellant.                      :



      CRIMINAL APPEAL FROM CLINTON COUNTY COURT OF COMMON PLEAS
                          Case No. CRI2012-5413



Richard W. Moyer, Clinton County Prosecuting Attorney, Matthew M. Suellentrop, 103 East
Main Street, Wilmington, Ohio 45177, for plaintiff-appellee

Foster Law, LLC, Mary T. Foster, 636 Northland Boulevard, Suite 100, Cincinnati, Ohio
45240, for defendant-appellant



        S. POWELL, J.

        {¶ 1} Defendant-appellant, Charles B. Burns, appeals from his convictions in the

Clinton County Court of Common Pleas for single counts of receiving stolen property and

failure to comply with the order or signal of a police officer. For the reasons outlined below,

we affirm.

        {¶ 2} On December 17, 2012, a Clinton County grand jury returned an indictment

charging Burns with receiving stolen property in violation of R.C. 2913.51(A), a fourth-degree
                                                                      Clinton CA2013-10-019

felony under R.C. 2913.51(C), and failure to comply with the order or signal of a police officer

in violation of R.C. 2921.331(B), a third-degree felony.        The charges stemmed from

allegations Burns stole a white 2006 Chevrolet Tahoe owned by Terry Lee Burden from his

Lynchburg, Highland County, home on the evening of November 25, 2012, thus prompting a

high-speed chase with police that ultimately culminated in Clinton County. Following the two-

day jury trial, Burns was found guilty of both charges and sentenced to serve a total of four

years in prison.

       {¶ 3} Burns now appeals from his convictions, raising two assignments of error for

review.

       {¶ 4} Assignment of Error No. 1:

       {¶ 5} THE RECEIVING STOLEN PROPERTY AND FAILURE TO COMPLY WITH

ORDER OR SIGNAL OF POLICE OFFICER CONVICTIONS MUST BE REVERSED

BECAUSE THEY WERE OBTAINED THROUGH INEFFECTIVE ASSISTANCE OF TRIAL

COUNSEL IN VIOLATION OF THE SIXTH AMENDMENT TO THE U.S. CONSTITUTION.

       {¶ 6} In his first assignment of error, Burns argues his convictions must be reversed

because he received ineffective assistance of trial counsel. We disagree.

       {¶ 7} Counsel is strongly presumed to have rendered adequate assistance and made

all significant decisions in the exercise of reasonable professional judgment. State v.

Hendrix, 12th Dist. Butler No. CA2012-05-109, 2012-Ohio-5610, ¶ 14. In turn, to prevail on

an ineffective assistance of counsel claim, Burns must show his trial counsel's performance

fell below an objective standard of reasonableness and that he was prejudiced as a result.

State v. Ward-Douglas, 12th Dist. Warren No. CA2011-05-042, 2012-Ohio-4023, ¶ 96, citing

Strickland v. Washington, 466 U.S. 668, 687-688, 693, 104 S. Ct. 2052 (1984). In order to

demonstrate prejudice, Burns must establish that, but for his trial counsel's errors, there is a

reasonable probability that the result of trial would have been different. State v. Kinsworthy,

                                              -2-
                                                                                      Clinton CA2013-10-019

12th Dist. Warren No. CA2013-06-053, 2014-Ohio-1584, ¶ 42. A "reasonable probability" is

a probability that is "sufficient to undermine confidence in the outcome." State v. Burke, 97
Ohio St. 3d 55, 2002-Ohio-5310, ¶ 6, quoting Strickland at 694. The failure to make an

adequate showing on either prong is fatal to an ineffective assistance of counsel claim. State

v. Zielinski, 12th Dist. Warren No. CA2010-12-121, 2011-Ohio-6535, ¶ 50.

        {¶ 8} Initially, Burns argues his trial counsel rendered ineffective assistance by

eliciting testimony on direct examination regarding his criminal past from his two alibi

witnesses, Cynthia Benner, a family friend, and Stella Mae Burns, his mother. However, it is

now a well-accepted "trial strategy 'for a party to "draw the sting" of cross-examination by

bringing out, on direct examination, facts that tend to discredit that party's own witness.'"1

State v. Johnson, 11th Dist. Ashtabula No. 2009-A-0050, 2010-Ohio-3046, ¶ 36, quoting

State v. Tyler, 50 Ohio St. 3d 24, 34 (1990).

        {¶ 9} Moreover, as this court has stated previously, trial counsel's decision to engage,

or not engage, in a particular line of questioning is presumed to be the product of sound trial

strategy. State v. Davis, 12th Dist. Butler No. CA2012-12-258, 2013-Ohio-3878, ¶ 25. In

fact, as this court has consistently held, even debatable trial tactics and strategies do not

constitute ineffective assistance of counsel. State v. Grinstead, 194 Ohio App. 3d 755, 2011-

Ohio-3018, ¶ 41 (12th Dist.); State v. Bai, 12th Dist. Butler No. CA2010-05-016, 2011-Ohio-

2206, ¶ 136; State v. Cox, 12th Dist. Butler No. CA2005-12-513, 2006-Ohio-6075, ¶ 29; see

also State v. Conway, 109 Ohio St. 3d 412, 2006-Ohio-2815, ¶ 101. Therefore, because this

court will not second-guess Burns' trial counsel's strategic decision to engage his two alibi


1. We note that Burns' trial counsel first informed the jury about Burns' criminal past during voir dire, specifically
acknowledging that Burns was "currently on probation in another jurisdiction." Burns, however, did not challenge
this as part of his appeal. Nevertheless, even if he had raised this issue on appeal, this has also been found not
to rise to the level of ineffective assistance of counsel. See, e.g., State v. Johnson, 9th Dist. Medina No.
12CA0066-M, 2014-Ohio-62, ¶ 27 (finding "Johnson's trial counsel was not ineffective for introducing Johnson's
prior record during voir dire"); State v. Woods, 8th Dist. Cuyahoga No. 88363, 2007-Ohio-2229, ¶ 18 (finding
appellant was not subject to ineffective assistance of counsel where counsel made reference to appellant's prior
convictions during voir dire).
                                                         -3-
                                                                        Clinton CA2013-10-019

witnesses in this particular line of questioning, Burns' first argument lacks merit.

       {¶ 10} Burns next argues his trial counsel rendered ineffective assistance by failing to

object to the state's questioning of Benner and Stella Mae on cross-examination regarding

his criminal past. However, "[t]he failure to object is not a per se indicator of ineffective

assistance of counsel, because sound trial strategy might well have been not to interrupt."

State v. Ward, 5th Dist. Richland No. 2011-CA-100, 2012-Ohio-4807, ¶ 31, citing State v.

Gumm, 73 Ohio St. 3d 413, 428 (1995).

       {¶ 11} Furthermore, as discussed more fully above, Burns' trial counsel had already

opened the door to this line of questioning during his own direct examination of the same two

alibi witnesses, thereby rendering any objections to the state's questioning futile. See State

v. Petit, 12th Dist. Butler No. CA2009-03-084, 2009-Ohio-6925, ¶ 40 (overruling claim

alleging ineffective assistance where "appellant opened the door to the state's inquiry

regarding his five prior OVI convictions, and therefore, any objection to the state's

questioning would have been futile").        This line of questioning was also proper for

impeachment purposes to refute claims that Burns had only had minor brushes with the law.

Therefore, Burns' second argument also lacks merit.

       {¶ 12} Finally, Burns argues his trial counsel rendered ineffective assistance by failing

to object and challenge for cause "two separate jurors that informed the court during the trial

that they knew and/or had a prior relationship with the testifying witnesses." Generally

speaking, "the right to jury trial guarantees to the criminally accused a fair trial by a panel of

impartial, 'indifferent' jurors." State v. Mammone, 139 Ohio St. 3d 467, 2014-Ohio-1942, ¶ 53,

quoting Irvin v. Dowd, 366 U.S. 717, 722, 81 S. Ct. 1639 (1961). In turn, "when a defendant

bases an ineffective-assistance claim on an assertion that his counsel allowed the

impanelment of a biased juror, the defendant "must show that the juror was actually biased

against him.'" (Emphasis added.) State v. Mundt, 115 Ohio St. 3d 22, 2007-Ohio-4836, ¶ 67,

                                               -4-
                                                                        Clinton CA2013-10-019

quoting Miller v. Francis, 269 F.3d 609, 616 (6th.Cir.2001).            However, where "jurors

demonstrate during voir dire that they are able to remain fair and impartial, no action will lie

for ineffective assistance of counsel for not seeking their removal." State v. Bofia, 3d Dist.

Henry No. 07-03-12, 2004-Ohio-3018, ¶ 14.

       {¶ 13} In this case, the two jurors at issue, A.O. and S.M., informed the trial court that

although they initially denied knowing any of the potential witnesses named during voir dire,

they each later recognized a witness once that witness was called to the stand to testify.

Both jurors, however, also explicitly stated that this would not in any way affect their ability to

remain an unbiased and impartial member of the jury. For instance, when asked if he would

be influenced by the fact that he had been on the same high school wrestling team as the

state's witness, Ronald L. Cummings, A.O. informed the trial court that he would not.

Similarly, S.M. also informed the trial court that he would not be influenced by the fact he

lives in a same neighborhood as Burns' mother, Stella Mae. As S.M. stated, "It does not

influence my decision." Therefore, because Burns failed to show either juror was actually

biased against him, we find Burns' final argument likewise lacks merit.

       {¶ 14} In light of the foregoing, and having found no merit to any of the three

arguments advanced herein, Burns' first assignment of error is overruled.

       {¶ 15} Assignment of Error No. 2:

       {¶ 16} THE RECEIVING STOLEN PROPERTY AND FAILURE TO COMPLY WITH

ORDER OR SIGNAL OF POLICE OFFICER CONVICTIONS MUST BE REVERSED

BECAUSE THEY WERE OBTAINED AGAINST THE MANIFEST WEIGHT OF THE

EVIDENCE.

       {¶ 17} In his second assignment of error, Burns argues his convictions must be

reversed as they were against the manifest weight of the evidence. In addition, although not

explicitly raised as part of his assignment of error, Burns also argues the state provided

                                                -5-
                                                                      Clinton CA2013-10-019

insufficient evidence to support his convictions. We disagree with both arguments.

       {¶ 18} At the outset, we note "[t]he legal concepts of sufficiency of the evidence and

weight of the evidence are both quantitatively and qualitatively different." State v. Wright,

12th Dist. Butler No. CA2012-08-152, 2014-Ohio-985, ¶ 10, quoting State v. Thompkins, 78
Ohio St. 3d 380, 386 (1987). Nevertheless, it is now well-established that finding a conviction

is supported by the manifest weight of the evidence is also dispositive of the issue of

sufficiency. State v. Jones, 12th Dist. Butler No. CA2012-03-049, 2013-Ohio-150, ¶ 19, citing

State v. Church, 12th Dist. Butler No. CA2011-04-070, 2012-Ohio-3877, ¶ 10. Therefore,

"[b]ecause sufficiency is required to take a case to the jury, a finding that a conviction is

supported by the weight of the evidence must necessarily include a finding of sufficiency."

State v. Hart, 12th Dist. Brown No. CA2011-03-008, 2012-Ohio-1896, ¶ 43; State v.

Kinsworthy, 12th Dist. Warren No. CA2013-06-053, 2014-Ohio-1584, ¶ 54.

       {¶ 19} A manifest weight of the evidence challenge examines the "inclination of the

greater amount of credible evidence, offered at a trial, to support one side of the issue rather

than the other." State v. Barnett, 12th Dist. Butler No. CA2011-09-177, 2012-Ohio-2372, ¶

14. To determine whether a conviction is against the manifest weight of the evidence, this

court must look at the entire record, weigh the evidence and all reasonable inferences,

consider the credibility of the witnesses, and determine whether in resolving the conflicts in

the evidence, the trier of fact clearly lost its way and created such a manifest miscarriage of

justice that the conviction must be reversed and a new trial ordered. State v. Graham, 12th

Dist. Warren No. CA2008-07-095, 2009-Ohio-2814, ¶ 66.

       {¶ 20} However, "[w]hile appellate review includes the responsibility to consider the

credibility of witnesses and weight given to the evidence, 'these issues are primarily matters

for the trier of fact to decide.'" State v. Barnes, 12th Dist. Brown No. CA2010-06-009, 2011-

Ohio-5226, ¶ 81, quoting State v. Walker, 12th Dist. Butler No. CA2006-04-085, 2007-Ohio-

                                              -6-
                                                                        Clinton CA2013-10-019

911, ¶ 26. As a result, we will overturn a conviction due to the manifest weight of the

evidence only in extraordinary circumstances when the evidence presented at trial weighs

heavily in favor of acquittal. State v. Morgan, 12th Dist. Butler Nos. CA2013-08-146 and

CA2013-08-147, 2014-Ohio-2472, ¶ 34.

       {¶ 21} As noted above, Burns was convicted of receiving stolen property in violation of

R.C. 2913.51(A), a fourth-degree felony under R.C. 2913.51(C), which provides "[n]o person

shall receive, retain, or dispose of property of another knowing or having reasonable cause to

believe that the property has been obtained through commission of a theft offense." Burns

was also convicted of failure to comply with the order or signal of a police officer in violation

of R.C. 2921.331(B), a third-degree felony. Pursuant to that statute, "[n]o person shall

operate a motor vehicle so as willfully to elude or flee a police officer after receiving a visible

or audible signal from a police officer to bring the person's motor vehicle to a stop."

       {¶ 22} At trial, Terry Lee Burden, the owner of the vehicle at issue, testified that he

received a call at approximately 2:00 p.m. on November 25, 2012 from a man identifying

himself as "Robert" inquiring about the white 2006 Chevrolet Tahoe he posted for sale online.

After some discussion regarding the vehicle, Burden testified he texted "Robert" his address

so that he could come and look at the vehicle later that afternoon. According to Burden,

"Robert" was "kind of mumbling, soft spoken, very soft. I couldn't hardly understand him."

Burden then testified that he and "Robert" exchanged a series of text messages, wherein

"Robert" claimed he was on his way to Lynchburg and that he should arrive around 6:00 p.m.

       {¶ 23} At approximately 8:00 p.m., Burden testified that "Robert" rang his doorbell

claiming the GPS directions took him to an apartment building next door.                 Although

somewhat suspicious, Burden testified he nevertheless took "Robert" over to the vehicle for

inspection. When asked if there was anything unique or distinctive about "Robert," Burden

testified that "he was just very soft spoken.         I had to keep almost staring at him to

                                                -7-
                                                                        Clinton CA2013-10-019

understand." In addition, when asked what he thought of "Robert" after he arrived at his

house late that evening, Burden testified that he was "[v]ery leary. I didn't really want to show

him the car. It was just dark outside and I didn't feel at ease at all."

       {¶ 24} After about five minutes walking around the vehicle, Burden testified he agreed

to go with "Robert" for a test drive. During this test drive, which lasted approximately 20

minutes, Burden testified that he was "staring at ["Robert"] the whole time." Specifically,

Burden testified:

              Q: Where were you looking when you were watching him?

              A: Mostly his lips.

              Q: Why?

              A: Because you had to really pay attention to what he was
              saying. He never would look at you, but he'd almost mumble
              something that I was trying to be polite and not to ask him to
              repeat himself.

              Q: Did he make eye contact with you?

              A: Hardly ever.

       {¶ 25} Following their test drive, and upon arriving back at his house, Burden testified

that "Robert" took the title to the vehicle in order to run a "car facts" check through his phone.

However, when the call failed, Burden testified "Robert" put the certificate of title into the

driver's side door pocket and popped the hood, inquiring about the size of the engine.

Burden then testified as follows:

              Yeah, and about that time, he goes like that and reaches down
              and pulls the hood latch, so we get out and he's looking under
              the hood and he's taking his phone and he's trying to look for the
              number on the motor and I am good with my cell phone and not
              having much luck I said just a minute, I'll go and get a flashlight.
              So, I go towards the door and that's when I heard the hood slam
              and gravel flying and he takes off.

According to Burden, the car then headed north on State Route 134 towards Wilmington,

located in Clinton County. Burden then called police to report the stolen vehicle.
                                               -8-
                                                                    Clinton CA2013-10-019

      {¶ 26} Approximately 10 minutes later, Sergeant Craig Seman of the Highland County

Sheriff's Office responded to Burden's residence. Once there, Sergeant Seman spoke with

Burden who described "Robert" as a black male with short hair standing approximately six

feet tall and weighing 175 pounds. After taking this report, Sergeant Seman radioed

dispatch, who then put out a notice to surrounding counties and law enforcement officials to

be on the lookout for the stolen vehicle. Sergeant Seman then left Burden's residence

heading back towards Highland County and the sheriff's office.

      {¶ 27} Approximately ten minutes after leaving Burden's home, Sergeant Seman

received word that the Wilmington Police Department had been engaged in a high-speed

pursuit of the stolen vehicle, but that the driver had wrecked and fled on foot. Sergeant

Seman then returned to Burden's residence. Once there, Burden testified that Sergeant

Seman informed him, in pertinent part, the following:

             And, he said, I've got good news and bad news. The good news
             is we've got your car back, the bad news is he wrecked it. I said
             well, you know, I hope he got a bloody nose out of it and he said,
             well, he said that he bailed, I guess and wrecked the car and
             jumped out and took off. He said well, we'll keep you advised
             and he left.

      {¶ 28} After another ten minutes had past, Sergeant Seman received word from the

Wilmington Police Department that they had a name of a suspect, that being Charles Burns.

As Sergeant Seman testified:

             I was probably only ten minutes away from the Burden residence
             again, just outside of Lynchburg, so I returned again and showed
             a photo of the suspect to Mr. Burden to see if he could identify
             him, if they looked close, if he thought that were was even a
             chance that this was the right guy. Went back and showed [him]
             a BMV image or a Bureau of Motor Vehicle image, basically a
             driver's license picture of this suspect, and he immediately
             identified the suspect.

      {¶ 29} When asked how confident he was that the picture shown to him that evening

was man who identified himself as "Robert" and test drove his vehicle, Burden testified

                                            -9-
                                                                     Clinton CA2013-10-019

"100%." Burden also testified that "when something like that happens, it stays in your mind."

Burden then made a positive in-court identification of Burns as the assailant, wherein he

again testified he was "100%" sure Burns was the man who stole his vehicle.

      {¶ 30} Deputy Anthony Mitchell of the Clinton County Sheriff's Office also testified at

trial. According to Deputy Mitchell, on the evening of November 25, 2012, he responded to a

call that Officer Matt Hamilton of the Wilmington Police Department was in pursuit of the

stolen vehicle as it traveled north towards Wilmington on State Route 730. After receiving

word of the pursuit, Deputy Mitchell testified he joined the chase with his lights and siren

activated. At that time, Deputy Mitchell estimated he was traveling at approximately 65

m.p.h. to 70 m.p.h. in a 35 m.p.h. zone. Thereafter, Deputy Mitchell testified as follows:

             Q: What happened after that?

             A: We were advised to head towards Doan Street because the
             vehicle went back behind the City (inaudible) building.

             Q: And, what did you do in response to that?

             A: Turned on Walnut and Holly and once I turned on Holly, I
             observed the vehicle coming back towards me (inaudible).

             Q: At that point you still had your lights on[?]

             A: Correct.

             Q: You were coming at a head on direction with the Tahoe?

             A: Yes.

             Q: What happened at that point?

             A: I stopped, the vehicle goes around Officer Hamilton, who was
             still in front of me, the vehicle went around and actually swiped
             the side of my car.

Deputy Mitchell then testified he turned his cruiser around and began pursuing the stolen

vehicle again, but was unable to continue his pursuit after the vehicle "jumped the curve."

      {¶ 31} Shortly after losing sight of the stolen vehicle, Deputy Mitchell testified he was

                                            - 10 -
                                                                       Clinton CA2013-10-019

dispatched to Mulberry Street on reports that a vehicle matching the description of the stolen

vehicle was parked behind a nearby residence. Upon arriving at the scene, Deputy Mitchell

testified that he confirmed the vehicle parked on Mulberry Street was in fact the stolen

vehicle he and Officer Hamilton had been pursuing. The driver of the vehicle, however, was

not at the scene.

       {¶ 32} Next to testify at trial was Ronald L. Cummings. Cummings, who lives in

Wilmington on Mulberry Street, testified he was on his back porch with his nephews on the

evening of November 25, 2012 when he heard an "unusually loud noise," which he

characterized as a "crashing, pretty loud thud." Cummings then testified he watched as "a

white SUV pulled into the back of the driveway, coming from the alley, parked at the very

end." After a few minutes had past, Cummings testified that someone exited from the

driver's side of the vehicle, but that he could not clearly identify the person who emerged.

       {¶ 33} Continuing, Cummings testified he saw the driver of the vehicle move towards a

"small white car" that had just slowly driven past the alleyway. Finding it odd that anyone

would park at the end of the alleyway, Cummings testified he waited for a few minutes before

approaching the vehicle. Once he approached the vehicle, however, Cummings testified he

"noticed the front bumper was damaged pretty good" and that it looked like it was "freshly

wrecked" having "a little bit of grass and different kind of debris stuff on it." Cummings then

called police. Once police arrived a few minutes later, Cummings relayed his observations to

police, including the fact that he saw the driver of the wrecked vehicle walk in the direction of

a slow moving small white car as it drove past.

       {¶ 34} Officer Hamilton then testified regarding his pursuit of the stolen vehicle, which

he claims reached speeds upwards of 90 m.p.h. Specifically, after the stolen vehicle hit

Deputy Mitchell's cruiser, Officer Hamilton testified he lost sight of the vehicle and stopped

his pursuit. However, just a few minutes later, Officer Hamilton testified he was advised of an

                                              - 11 -
                                                                        Clinton CA2013-10-019

accident involving a "white Tahoe" at the intersection of Mulberry Street and Main Street.

Officer Hamilton then testified he drove to the scene of the accident. Once there, Officer

Hamilton testified he was told the stolen vehicle was parked in the alleyway off Mulberry

Street, and that the driver of the vehicle may have gotten into a small white car. Officer

Hamilton then testified he began patrolling the area in hopes of locating the small white car in

question.

       {¶ 35} Shortly after leaving the scene of the accident, Officer Hamilton testified he

noticed a small white car on Mulberry Street just north of where the stolen vehicle was then

located. Following the vehicle for a short distance, Officer Hamilton testified the small white

car rolled through a stop sign, thus prompting him to initiate a traffic stop.

       {¶ 36} After initiating the traffic stop, Officer Hamilton testified, in pertinent part, as

follows:

              Q: And, what happened after you pulled the vehicle over?

              A: As the vehicle pulled into that driveway, the passenger door
              immediately opened. I saw [Burns] step out of the vehicle, look
              back at me and then took off on foot.

              Q: Did you say you saw [Burns], was he stepping out of the
              driver's side, or the passenger's side?

              A: The front passenger's side.

              Q: How did you immediately recognize him?

              A: I've had contact with [Burns] on several occasions through
              different calls, traffic stops.

              Q: So you knew who it was, it wasn't as though you had to think
              to yourself, who was that guy?

              A: No.

              Q: You immediately identified him?

              A: Correct.

       {¶ 37} Officer Hamilton then testified that he approached the driver's side of the
                                              - 12 -
                                                                         Clinton CA2013-10-019

vehicle, where he identified Burns' brother, Nathan Burns, as the driver. Drug paraphernalia

was also located inside the car. Burns was later arrested after he was found hiding under his

mother's residence on December 10, 2012. After playing video of the high speed chase and

the traffic stop of the small white vehicle depicting Burns fleeing from the scene, the state

then rested.

       {¶ 38} In his defense, Burns' trial counsel initially called Benner, a family friend, as well

as his mother, Stella Mae. Specifically, Benner testified that she went to Stella Mae's house

to help her hook up a television converter box on the evening of November 25, 2012.

According to Benner, Burns was at his mother's house until approximately 9:00 p.m. that

evening when he was picked up by his brother Nathan. Stella Mae also testified that Burns

was at her home until 9:00 p.m. when Nathan picked him up. She then testified that Burns

called her at approximately 9:30 p.m. that night saying they had been pulled over by police.

Stella Mae also testified that she and Benner were sitting around the house at around 8:00

p.m. listening to her police scanner when they heard "a 2006 Chevy Tahoe had been stolen

from Lynchburg." During this time, Stella Mae claims Burns was still in his room and had not

yet been picked up by Nathan.

       {¶ 39} Burns also testified as part of his defense. According to Burns' testimony, on

the evening of November 25, 2012, he was in his room at his mother's Clinton County

residence watching movies and listening to the radio when he got a call from an ex-girlfriend

in Wilmington wanting him to come over. Not having a car, Burns testified he called his

brother Nathan to pick him up. Burns then testified that his brother picked him up in a white

Dodge Neon at approximately 9:00 p.m. to take him to Wilmington. Burns then testified as

follows:

               Q: And, what happened when you got to Wilmington?

               A: When we got to Wilmington, as soon as we got on the one
               street, it was there by Dominos, we got on the street and the cop
                                               - 13 -
                                                                        Clinton CA2013-10-019

                car turned straight around on us.

                Q: Okay.

                A: And, I had warrants, so, I was ready to run because I had
                warrants, plus there was needles in the car.

                Q: Okay. The police then in fact pulled you over?

                A: Yes, they did.

                Q: What did you do?

                A: Left.

         {¶ 40} Burns later testified that he never met Burden, did not answer any online ads to

purchase a white 2006 Chevrolet Tahoe, and had never even driven such a vehicle. Burns

also testified that he and his brother got into Wilmington at approximately 9:20 p.m. that

evening. However, on rebuttal, Officer Hamilton testified that he first noticed the small white

car from which Burns fled at 9:03 p.m. and initiated the traffic stop at 9:06 p.m.

         {¶ 41} As can be seen, the sole issue in this case was the identity of the individual

who stole the white 2006 Chevrolet Tahoe from Burden. As a result, this case, just like many

others before, was dependent upon the jury's findings regarding the credibility of witnesses

and weight given to the evidence as it relates to the perpetrator's identity. To that end, the

jury clearly found Burden's testimony that he was "100%" sure Burns stole the vehicle to be

credible. "As the trier of fact is in the best position to judge the credibility of the witnesses,

we will not disturb the trial court's finding in regard to which version of events was credible,

and which was not." State v. Bonner, 12th Dist. Butler No. CA2012-09-195, 2013-Ohio-3670,

¶ 13. This is particularly true here given the fact that Burden specifically testified he

recognized Burns after "staring at him the whole time" during their 20 minute test drive of the

vehicle. Again, as Burden testified, "when something like that happens, it stays in your

mind."

         {¶ 42} Moreover, although faced with conflicting evidence, "[i]t is well-established that
                                               - 14 -
                                                                      Clinton CA2013-10-019

when conflicting evidence is presented at trial, a conviction is not against the manifest weight

of the evidence simply because the trier of fact believed the prosecution testimony." State v.

Lunsford, 12th Dist. Brown No. CA2010-10-021, 2011-Ohio-6529, ¶ 17.                This is true

regardless of the fact that some of the evidence presented at trial was purely circumstantial.

"Like any fact, the state can prove the identity of the accused by 'circumstantial or direct'

evidence." State v. Tate, Slip Opinion No. 2014-Ohio-3667, citing State v. Jenks, 61 Ohio

St.3d 259, 272-273 (1991). This is because circumstantial evidence and direct evidence

inherently possess the same probative value. State v. Perkins, 12th Dist. Preble No.

CA2012-09-012, 2013-Ohio-3409, ¶ 9; see also State v. Curtis, 12th Dist. Brown No.

CA2009-10-037, 2010-Ohio-4945, ¶ 22 ("a conviction based on purely circumstantial

evidence is no less sound than one based on direct evidence").

       {¶ 43} In light of the foregoing, because the evidence presented at trial does not weigh

heavily in favor of acquittal, and in fact verges on overwhelming evidence of his guilt, we

simply cannot say the jury erred and clearly lost its way by finding Burns guilty as charged.

Therefore, as Burns' convictions were not against the manifest weight of the evidence and

were otherwise supported by sufficient evidence, Burns' second assignment of error is

overruled.

       {¶ 44} Judgment affirmed.


       HENDRICKSON, P.J., and M. POWELL, J., concur.




                                             - 15 -